          Case 3:21-cv-00984-JD Document 23 Filed 03/04/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: March 4, 2021                                                 Judge: Hon. James Donato

 Time: 22 Minutes

 Case No.       3:20-cv-04722-JD
 Case Name      International Organization of Masters, Mates & Pilots v. The Pasha
                Group et al

 Attorney(s) for Plaintiff(s):    Lisa C. Demidovich
 Attorney(s) for Defendant(s):    William Miossi

 Deputy Clerk: Lisa R. Clark                                       Court Reporter: Ruth Ekhaus

                                        PROCEEDINGS

Status Conference -- Held (by Zoom Webinar)

                                    NOTES AND ORDERS

The Court discusses this case with the parties, and also, with the parties’ consent, the newly-
related case between the same parties, Sunrise Operations LLC v. International Organization of
Masters, Mates & Pilots, No. 21-cv-00984-JD.

With the parties’ joint agreement, the Court will stay both cases, Case No. 20-cv-04722-JD &
Case No. 21-cv-00984-JD, for a period of 30 days, during which time the parties will empanel
the Licensed Personnel Board as outlined in the CBA, including the Arbitrator who will serve as
the chairperson of the LPB. The parties may jointly request an extension of the stay if needed.
The Court expects that once the LPB has been empaneled, the parties will submit their
grievances and disputes to the LPB and jointly dismiss both cases filed in this Court.

All pending motions in both cases will be administratively terminated during the stay, and all
hearing dates are vacated.
